DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 09/16/2022.
Claims 3, 11, 18 have been cancelled. Claims 1 – 2, 4 – 10, 12 – 17, 19 - 20 are currently pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 2, 4 – 10, 12 – 17, 19 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chacko et al (U.S. 2019/0019090 A1), [provided by Applicant].
♦As per claims 1, 9, 17,
Chacko discloses computer-implemented method, system (Fig. 1 – 2 of Chacko) comprising:
“receiving a change to one or more digital twins associated with a physical asset comprising one or more IoT sensors (Fig. 2, paragraph 0034, “IoT data recorded for the specific asset”), wherein the digital twin comprises a three dimensional model which is updated to mimic the same state as the physical asset” See abstract, paragraphs 0028, 0034, 0042, 0058, 0082 and claim 1 of Chacko wherein activities are monitored to detect change/update/service events, and stored in a distributed ledger system (DSL), [“during request handling, asset activity, and/or customer activity is monitored, and a ticket can be initiated to address one or more potential issues associated with an asset”, “mixed reality based 3D holograms are provided that create a digital twin of the actual asset”, “storing… interaction data and asset data in a distributed ledger system (DLS)”].
“modifying one or more selected digital twin resources associated with the one or more digital twins associated with the physical asset based on the change” See paragraph 0063, 0082 of Chacko wherein the event/issue is resolved and data is updated.
“wherein the one or more selected digital twin resources are included in a knowledge base” See Fig. 1, element 108, paragraph 0018 of Chacko (data store 114).
“training the knowledge base based on the modified one or more selected digital twin resources” See paragraph 0041 of Chacko wherein “In some examples, historic data is dumped in to the Azure Data lake, where novelty detection algorithms to identify future break down patterns even before it occurs. Novelty detection can be described as the identification of new or unknown data that a ML system is not aware of during training”.
“receiving, from a mobile device associated with a user, a query associated with the physical asset; retrieving one or more responses from the trained knowledge base: displaying, on the mobile device associated with the user, the one or more responses” See Fig. 5, paragraph 0079 – 0081 of Chacko, wherein input data is received, responses provided on the display.
“displaying, on the mobile device associated with the user, at least two forms of notification to provide feedback simultaneously with the response” See paragraph 0034, 0087 of Chacko wherein user can view different data concurrently and “Other kinds of devices may be used to provide for interaction with a user as well; for example, feedback provided to the user may be any appropriate form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback; and input from the user may be received in any appropriate form, including acoustic, speech, or tactile input”.
♦As per claims 2, 10, 
“triggering the training of the knowledge base based on the modified one or more selected digital twin resources from one or more of the following conditions: (i) a specific type of the one or more selected digital twin resource is modified; (ii) one or more key asset events associated with the one or more digital twins is detected; (iii) | a threshold number of the one or more selected digital twin resources are modified; and (iv) a preferred amount of time has lapsed from a last update associated with the one or more digital twins” See paragraph 0044 – 0058, 0082 of Chacko [“For example, a message sent through the messaging application can trigger opening of a warranty and service (W/S) bot to register the asset for warranty and maintenance (e.g., through the registration service)”].
♦As per claims 4, 12, 19,
“wherein receiving the query associated with the physical asset further comprises: searching the knowledge base for the one or more responses associated with the physical asset; identifying a set of knowledge base data that corresponds with the received query by one or more of the following techniques: (i) utilizing natural language processing (NLP) techniques associated with the one or more digital twins for the physical asset, and (i1) one or more image recognition and processing tools; and presenting a list of the identified set of knowledge base data, wherein each identified set of knowledge base data includes a confidence score, wherein the confidence score is computed to indicate a level of responsiveness that each identified set of knowledge base data is to the received query” See Fig. 5 and associated texts, paragraph 0025 (NPL), paragraph 0041, 0058 of Chacko wherein data is retrieved and presented to the user.
♦As per claims 5, 13, 20,
“in which the change to the one or more digital twins associated with the physical asset includes one or more of: a piece of information generated from one or more Internet of Things (oT) sensor readings connected to the physical asset (See paragraph 0021 of Chacko); and a piece of information selected from a group consisted of: (i) one or more maintenance performed; (ii) one or more work orders completed; (iii) one or more parts replaced; (iv) one or more parts removed; (v) one or more changes associated with a base digital twin resource; (vi) one or more artificial intelligence (AI) predictions; and (vil) one or more failure descriptions” See paragraph 0044 – 0058, 0082 of Chacko.
♦As per claims 6, 14, 
“incorporating the modified one or more selected digital twin resources to a corpus of available information associated with the physical asset” See Fig. 5 and associated texts of Chacko wherein data is stored in the system.
♦As per claims 7, 15, 
“wherein receiving the query associated with the physical asset, further comprises: identifying the asset by a technician, wherein the query is received by the technician; and providing, by the technician, the query associated with the identified asset” See Fig. 5 and associated texts of Chacko.
♦As per claims 8, 16, 
“wherein the presenting the one or more responses comprises one or more of: (1) one or more visual responses; or (ii) one or more audible responses” See Fig. 4A-C of Chacko wherein the data is presented visually.

Response to Arguments
Applicant's arguments filed on 09/16/2022 have been fully considered but they are not persuasive.
Applicant argues “The digital twin is referred to as being created by mixed-reality based 3D holograms. Neither the digital twin nor any other element of Chacko is recited as being updated based on an IoT event or “comprises a three-dimensional model which is updated to mimic the same state as the physical asset.” The Examiner respectfully disagrees.
As discussed above, in abstract, paragraphs 0028, 0034, 0042, 0058, 0082 and claim 1 of Chacko wherein all activities including detect/change/update/service events are monitored, and the interactions are stored in a distributed ledger system (DSL). Therefore, the digital twin is updated/registered/stored in the DSL for later retrieval [“during request handling, asset activity, and/or customer activity is monitored, and a ticket can be initiated to address one or more potential issues associated with an asset”, “mixed reality based 3D holograms are provided that create a digital twin of the actual asset”, “storing… interaction data and asset data in a distributed ledger system (DLS)”]. 
Applicant argues “Chacko fails to teach or suggest at least the claimed limitation of displaying, on the mobile device associated with the user, at least two forms of notification to provide feedback simultaneously with the response” The Examiner respectfully disagrees.
Referring to paragraph 0034, 0087 of Chacko wherein user can view different data concurrently and “Other kinds of devices may be used to provide for interaction with a user as well; for example, feedback provided to the user may be any appropriate form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback; and input from the user may be received in any appropriate form, including acoustic, speech, or tactile input”. Clearly there are at lest two forms of notification provided to the user as in the claim invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161